DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 21 is new.
Claims 1-21 are allowed in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Attorney Ruthleen Uy (Reg. # 51,361) on 1/28/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method comprising: receiving, by a wearable device, a designation of a plurality of applications to be included in a preview mode of the wearable device; storing, by the wearable device, a list of applications designated for the preview mode; identifying, by the wearable device, using the stored list, the plurality of applications on the wearable device that are in the preview mode, wherein the preview mode comprises displaying most recently updated views of screenshots for the plurality of applications in the preview mode, wherein the most recently updated view of a screenshot that is displayed on a display is updated at a time subsequent to a time that a user last accessed one of the plurality of applications; loading, by the wearable device, the plurality of applications that are in the preview mode into a memory of the wearable device; receiving, by the wearable device, at a user interface of the wearable device, an indication to provide the preview mode on the display of the wearable device; and providing, by the wearable device, the screenshots of the plurality of applications in the preview mode such that the screenshots are accessible for viewing by the user, the screenshots of the plurality of applications in the preview mode being accessible by moving the screenshots onto and off the display via a touch interface of the display.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With the addition of the amendments specifying that actions are to be performed by the wearable device, the examiner believes claims are now specific to a wearable device.  The examiner has not found any references that can be effectively combined with the prior references in such a manner that can reject these claims.  As such, the examiner has allowed this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145